Citation Nr: 0825555	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on April 3, 2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from December 1975 to December 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in Palo, 
Alto, California.  In that decision, the VAMC denied 
entitlement to reimbursement for medical expenses that had 
not received prior VA approval. 

The veteran's appeal was previously before the Board in June 
2006, when it was remanded for further development.  The 
requested development appears to have been completed, and the 
case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  At the time of the veteran's April 3, 2005 private 
emergency room treatment, entitlement to a total rating based 
on individual unemployability due to service connected 
disabilities had been established.

2.  Prior authorization from VA for the private medical 
treatment rendered on April 3, 2005 at Saint Louise Regional 
Hospital was not obtained.

3.  A prudent lay person would not have reasonably expected 
that delay in seeking immediate medical attention on April 3, 
2005, would have been hazardous to life or health, and 
medical opinion confirms that the veteran's treatment was not 
for an emergency situation.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at Saint Louise Regional Hospital on March 
3, 2005 have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.1000, 17.1002 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
upon VA duties to provide notice and assistance to claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The June 2006 VA remand instructed that the veteran should be 
provided with VCAA notification.  A partial copy of an August 
2007 supplemental statement of the case reports that this was 
accomplished in February 2007.  However, a copy of this 
letter is not contained in the medical appeals folder.  
Therefore, the content of the letter cannot be analyzed by 
the Board. 

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)

The veteran's claim was denied by the VAMC on the basis that 
his treatment was not for a medical emergency.  The veteran 
has made arguments demonstrating his knowledge that evidence 
on this element was needed to substantiate the claim.  The 
veteran made argument in this regard as early as August 2005 
and again in September 2005 and submitted supporting evidence 
consisting of records and a statement from a VA physician 
dated in October 2005 and November 2005.

The veteran was also provided with a copy of the June 2006 
Board remand, which contained a discussion of the proper VCAA 
notice required in this case.  

While a post-decisional document, such as a Board remand, 
cannot provide legally sufficient VCAA notice, the Board's 
remand should have alerted the veteran as to what was 
required to substantiate the claim, that he was responsible 
for submitting relevant evidence in his possession, and that 
VA would assist him in obtaining evidence.  The veteran and 
his representative had a meaningful opportunity to 
participate in the adjudication of the claim in the year and 
a half between the receipt of the Board's remand and the 
return of the case to the Board.  For the same reasons, the 
timing deficiency in providing VCAA notice was not 
prejudicial.

The veteran did not receive notice regarding ratings or 
effective dates, but ratings or effective dates are not 
implicated in the veteran's claim.  Hence the deficiencies in 
the notice provided by the VA Health Care System are not 
prejudicial.

There is no indication that there is any outstanding evidence 
that is relevant to this claim.  The Board will proceed with 
adjudication of this appeal.


Reimbursement

The veteran is seeking reimbursement for emergency room 
treatment at Saint Louises Regional Hospital on April 3, 2005 
for upper abdominal pain that radiated into his chest.  

At the time of the treatment in question, service connection 
had been established for a malignant neoplasm, a general 
anxiety disorder, a ventral hernia, and scars.  The veteran 
was evaluated as 80 percent disabled.  A total disability 
evaluation based on individual unemployability was also in 
effect.

A VA shows that the veteran telephoned the VA Palo Alto VAMC 
on April 3, 2005 and spoke with a nurse.  He had a chief 
complaint of abdominal swelling.  He reported shortness of 
breath, upper abdominal pain, marked abdominal swelling, 
dizziness, lightheadedness, headache, blurred vision, 
diaphoresis, and nausea and vomiting for three days.  The 
chief complaint was abdominal swelling.  He denied radiation 
of pain to the back, flank, or groin.  The veteran also 
denied chest pain, loss of consciousness, numbness, tingling, 
tremors, palpitations and shoulder, neck, or jaw pain.  The 
nurse advised the veteran to call 911, and to follow up at an 
"emergency room, other."  The nurse also advised the 
veteran that VA might not be responsible for charges incurred 
at a non VA facility.  The veteran expressed understanding of 
this information.  The comments section of this record 
includes the entry "pancreatitis".  

Private medical records show that the veteran was treated at 
the emergency room at Saint Louises Regional Hospital on 
April 3, 2005.  The examiner noted that he had previously 
treated the veteran, and that he currently presented with 
multiple complaints.  The examiner initially had difficulty 
determining why the veteran was there.  After a great deal of 
questioning, it was determined that the veteran had a history 
of acid reflux.  The veteran had been doing some reading on 
the internet and believed that he might have developed 
pancreatitis.  He wanted to be examined to make sure he did 
not have pancreatitis.  He was accompanied by his daughter.

On a review of systems, there was no new shortness of breath 
or coughing.  He complained of burning mid upper abdominal 
pain which did not radiate into the back but did radiate up 
into the chest.  He reported intermittent nausea and vomiting 
and was unable to sleep well.  He was in no respiratory 
distress.  The veteran had hiccups when he reported but these 
resolved during the visit.  

On examination, the veteran was alert and in no apparent 
distress.  He was nontoxic in appearance.  Following the 
examination, the examiner stated that he felt the veteran 
probably had a hiatal hernia, gastritis, esophagitis, or some 
kind of acidic reflux disease.  The veteran wanted some 
medication to help him sleep but the examiner indicated that 
he should just use his psychiatric medications.  The 
impression was hiccups and esophageal reflux.  He was to 
continue on his medication and return to the emergency room 
if his symptoms worsened.  The veteran was then discharged. 

In August 2005, the veteran's claim was referred to the 
Clinic Director or Designee for review.  This doctor 
determined that payment of the veteran's medical expenses was 
not authorized.  The doctor opined that the veteran's 
condition was non emergent and that the veteran could have 
sought VA care.  A copy of this opinion is in the claims 
folder. 

In the veteran's August 2005 notice of disagreement, he 
states that he was told by a VA nurse on April 3, 2005 that 
he should go to the nearest emergency room as soon as 
possible.  The veteran argued that a medical emergency 
existed and that delay would have been hazardous to his 
health.  He said that he had not been able to sleep, eat, 
drink, or breathe properly due to chronic hiccups and nausea.  
The veteran says that he had not slept in three or four 
weeks.  He argued that the closest VA clinic was closed on 
the night in question and that the VA Palo Alto Medical 
Center was an hour and a half away.  The veteran did not 
believe he could drive there in his condition. 

The evidence submitted by the veteran in support of his claim 
includes VA treatment records from October 2005.  These 
records show that the VA doctor had advised the veteran to go 
to the local emergency room for acute asthmatic attacks 
because the Palo Alto emergency room was too far away.  A 
November 2005 statement from the same VA examiner notes that 
the veteran has asthma and that he may need to go to the 
nearest hospital when he has an acute asthma attack.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility on March 
4, 2004.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  In this case, 
there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses he 
incurred on April 3, 2005.  There is no evidence of record 
suggesting that any such authorization was given.  The 
veteran contends that he was told to report to an emergency 
room by the VA advice nurse.  However, the advice of a nurse 
to go to a non-VA hospital is not the specific type of 
authorization contemplated in the regulation.  Furthermore, 
the record of his phone call shows that this nurse advised 
him that VA may not be responsible for the cost of the 
emergency room visit, and also shows that the veteran voiced 
understanding of this matter.  Similar to the Smith case, 
specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with, as a result of which proper 
authorization from VA was not obtained.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, the record shows that the veteran did not receive prior 
authorization for the private medical treatment and was in 
fact told that VA may not be able to pay for the treatment.  
The veteran does not contend that he obtained prior 
authorization for the private medical treatment from the VA 
employee with appropriate authority, namely the VAMC director 
or a VA clinic director.  The request for payment was not 
received until April 15, 2005, 12 days after the receipt of 
treatment.  Accordingly, the Board must conclude that prior 
authorization for the private medical treatment received on 
April 3, 2005, was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

A second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary "may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment."  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non- 
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  The 
Court has also held that a "medical emergency" is a medical 
question best answered by a physician.  See Cotton v. Brown, 
7 Vet. App. 325, 327 (1995).

Payment or reimbursement for emergency services for non- 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2007).  To be eligible for reimbursement 
under this authority, all of the following conditions must be 
satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part); (c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably 

be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and 

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  
38 C.F.R. § 17.1002.

Service connection is not in effect for esophageal reflux.  
However, the veteran is in receipt of a total rating based on 
individual unemployability due to service connected 
disabilities.  The record does not indicate whether this 
rating is considered to be permanent.  Assuming for the sake 
of argument, that the total evaluation is permanent, the 
veteran would entitled to treatment for any disability, as 
long as other requirements are also satisfied.

Under both §§ 1725 and 1728, the care must be provided in a 
medical emergency.

Both the April 3, 2005 phone call to the VA nurse and the 
April 3, 2005 emergency room records show that the veteran 
had been experiencing his symptoms for days before seeking 
treatment.  The private hospital record shows that the 
veteran had taken the time to research his condition on the 
internet.  While the veteran has reported that the VA nurse 
told him to go to the nearest emergency room immediately, the 
nurse's notes show only that she advised him to call 911 with 
follow up at "emergency, other."

It is unclear whether the veteran actually called 911, but he 
was apparently brought to the emergency room by his daughter, 
rather than emergency medical personnel.  It also appears 
that the veteran did not go to the nearest emergency room.  
While he lives no more than a few miles from an emergency 
room in his town, he went to an emergency room in another 
town more than 20 miles from his residence.

These actions weigh against a finding that the veteran 
believed his situation was truly an emergency in which a 
delay in treatment would have been hazardous to his health.

The April 3, 2005 emergency room records state that the 
veteran was in no apparent distress, and contrary to what he 
reported to the VA nurse, was not experiencing shortness of 
breath.  He was not admitted to the hospital for treatment.  
This shows that a delay in treatment was not hazardous to the 
veteran's life or health.  

The VA nurse did advise the veteran to report to an emergency 
room.  However, had the veteran believed that he was 
experiencing an emergency, he would not have been expected to 
wait at least three days before calling this nurse.  At the 
very least, it would be expected that he would have contacted 
his primary care providers, but the record does not show that 
he advised his VA doctors of his symptoms.  Instead, he 
reported that he waited until one and a half hours prior to 
admission to describe his symptoms to a VA nurse over the 
phone.  After a review of the records, the VA Authorizing 
Physician determined that the veteran's treatment was not for 
an emergency. 

The Board has considered the statements from the VA doctor 
that the veteran should use the nearest private emergency 
room for treatment of an acute asthma attack.  However, the 
veteran was not treated for asthma during the emergency room 
visit in question and there is no indication that he believed 
he was having such an attack.  Instead, he was seen for 
abdominal pain that he feared might be pancreatitis.  

As the evidence does not show that the veteran was treated 
for a medical emergency as defined by VA, the weight of the 
evidence is against the payment of unauthorized medical 
expenses for services rendered at Saint Louise Regional 
Hospital on April 3, 2005 is not established.



ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on April 3, 2005 is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


